DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final action.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2021 has been entered.

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 16/228,307 filed on 8 April 2021.
Claims 1-20 have been previously canceled.
Claims 21-40 are pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 21-40 stand rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

1. Applicant argues that the claims are not directed to a fundamental economic process and thus are not abstract.

Examiner respectfully disagrees. Representative claim 21 is directed to a method which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving (collecting) and transmitting data and/or information associated with the creation of a financial account for use with a financial-related transaction.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions), inasmuch as the claimed method as a whole is directed towards facilitating transaction and/or service fee processing of a financial account associated with a payment facilitator in an automated manner, involving steps which are nothing more than merely storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction, but for the recitation of generic computer components. Fund and/or fee (payment) processing involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform, processor, computer interface, data storage device), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Facilitating the creation and/or opening of a financial account for use with a financial-related transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

2. Applicant argues that the claims recite additional elements to the abstract idea, providing an inventive concept making the claims eligible. 

Examiner respectfully disagrees. Under “Step 2A, Prong Two,” it is determined whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Memorandum, 84 Fed. Reg. at 54. 

It is found that the additional limitations fail to integrate the judicial exception into a practical application. For example, the claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for a generic computer), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Memorandum, 84 Fed. Reg. at 54—55; MPEP §§ 2106.05(a)-(c), (e)-(h).

Applicant’s claims do not go beyond generic functions, and there are no technical means for performing the claimed steps that are arguably an advance over conventional computer technology. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016). The additional elements recited in claim 1 are described and claimed generically rather than with the specificity necessary to show how those components provide a concrete solution to the problem addressed by the claims. The claim does not require any non-conventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” rather, the claim merely calls for performance of the claimed processes “on a set of generic computer components.” Bascom, 827 F.3d at 1349—52.

For the foregoing reasons, claim 21 is directed to certain methods of organizing human activity determined to be abstract ideas—e.g., fundamental economic principles, practices or concepts – and does not integrate the judicial exception into a practical application. Applicant’s argument is therefore unpersuasive.

3. Applicant argues that the absence of any rejection of the claims over the prior art under 
35 U.S.C. §§ 102 or 103 renders elements of the claims novel over the art and are therefore recite eligible subject matter. 

Examiner respectfully disagrees.  The criteria for determining patentability of an invention with regard to novelty under 35 U.S.C. § 102/103 is different from the criteria for determining patentability with regard to non-statutory subject matter under 35 U.S.C. § 101 which is the issue of the matter in this instance, rather than the issue dealing with novelty or something new. (It should be noted that automation of a manual activity though potentially patent eligible does not necessarily indicate novelty).

Novelty and non-obviousness have no bearing on whether a claim recites an abstract idea. See Ultramercial, Inc., v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (“We do not agree… that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.”).

While the claims may represent application to a useful end, Examiner submits that in the claim language, there is only instruction to apply the abstract business concept. The claims as a whole do not result in anything significantly more than the abstract idea itself. For example, the claims fail to positively recite improvements to another technology or technical field, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. At best, the current claims attempt to improve only the business concept (abstract idea) itself. The claims require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. Therefore, Applicant’s argument is unpersuasive.

The rejection is therefore maintained.

B. Claim Rejections - 35 U.S.C. § 103:

Claims 21-40 stand rejected under U.S.C. 103(a) as being unpatentable over Jouhikainen et al., US 9,710,850 (“Jouhikainen”), in view of Vides et al., US 2008/0201261 (“Vides”).

Applicant’s arguments with regard to distinct differences between limitations of the instant application and the cited references have been considered and found persuasive. Accordingly, the rejection of the above claims on the grounds of 35 U.S.C. § 103(a) is withdrawn.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: 

a computer-implemented payment processing method, comprising: 

creating a merchant account associated with a payment processing platform, wherein the merchant account is associated with a payment facilitator; 

associating the merchant account with a first settlement account held by a first financial institution; 

creating a sub-merchant account associated with the payment processing platform, the sub-merchant account associated with a sub-merchant of the payment facilitator, wherein the payment facilitator charges the sub-merchant a payment facilitation fee to facilitate payment processing on behalf of the sub-merchant; 

associating the sub-merchant account with a second settlement account held by a second financial institution; 

subsequent to creating the merchant account and the sub-merchant account, processing a payment transaction for an initial amount of funds originating with the sub-merchant; 

distributing the payment facilitation fee into the first settlement account; and 

distributing remaining funds into the second settlement account. 

The claim is directed to a method which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving (collecting) and transmitting data and/or information associated with the creation of a financial account for use with a financial-related transaction.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions), inasmuch as the claimed method as a whole is directed towards facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator in an automated manner, involving steps which are nothing more than merely storing, receiving (collecting), comparing, transmitting, processing data and/or information associated with a financial (e.g., payment) transaction, but for the recitation of generic computer components. Fund and/or fee (payment) processing involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform, processor, computer interface, data storage device), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Facilitating the creation and/or opening of a financial account for use with a financial-related transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator in an automated manner. The claim recites the additional element – using a computer device to perform the steps comprising: “. . . creating a merchant account associated with a payment processing platform, wherein the merchant account is associated with a payment facilitator; associating the merchant account with a first settlement account held by a first financial institution; creating a sub-merchant account associated with the payment processing platform, the sub-merchant account associated with a sub-merchant of the payment facilitator, wherein the payment facilitator charges the sub-merchant a payment facilitation fee to facilitate payment processing on behalf of the sub-merchant; associating the sub-merchant account with a second settlement account held by a second financial institution; subsequent to creating the merchant account and the sub-merchant account, processing a payment transaction for an initial amount of funds originating with the sub-merchant; distributing the payment facilitation fee into the first settlement account; and distributing remaining funds into the second settlement account . . .”  However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating transaction and/or service fee processing of a created financial account associated with a payment facilitator in an automated manner while carrying out the steps of merely receiving (collecting) and transmitting data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted). Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” Id. at 2358. Therefore, the claim is ineligible.

Independent claim 30 recites substantially the same limitations as claim 21 above and are ineligible for the same reasons. The subject matter of claim 30 corresponds to the subject matter of claim 21 in terms of a computer readable medium (e.g., manufacture). Therefore the reasoning provided for claim 21 applies to claim 30 accordingly.

Independent claim 39 recites substantially the same limitations as claim 21 above and are ineligible for the same reasons. The subject matter of claim 39 corresponds to the subject matter of claim 21 in terms of a payment processing platform (e.g., machine). Therefore the reasoning provided for claim 21 applies to claim 39 accordingly.

Dependent claims 22-29, 31-38, and 40, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 22 and 31, the steps “wherein the payment processing platform charges a payment processing fee, and wherein the payment processing platform is associated with a third settlement account, the method further comprising: distributing the payment processing fee into the third settlement account; and wherein the remaining funds is the initial amount of funds less the payment facilitation fee and the payment processing fee”, are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.

In claims 23 and 32, the steps “wherein the payment transaction is associated with a payment card issued by an issuer financial institution and associated with a card association, the method further comprising distributing fees into a fourth settlement account, wherein the fourth settlement account is associated with the card association” are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.

In claims 24 and 33, the step “determining the payment facilitation fee based at least on the initial amount of funds originating with the sub-merchant”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.
 
In claims 25 and 34, the step “wherein a value of the payment facilitator fee is the payment facilitator fee less a payment processing fee, wherein the payment processing fee comprises a fee charged by the payment processing platform”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.

In claims 26 and 35, the steps “wherein the payment transaction is associated with a payment card issued by an issuer financial institution and associated with a card association, and the method further comprising: collecting a card association fee on behalf of the card association”, are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.
  
In claims 27, 36 and 40, the steps “creating a plurality of sub-merchant accounts associated with the payment processing platform, each of the plurality of the sub-merchant accounts associated with the payment facilitator, wherein the plurality of sub-merchants comprises a first and second sub-merchant, wherein the payment facilitator charges a first payment facilitation fee to facilitate payment processing on behalf of the first sub-merchant and a second payment facilitation fee to facilitate payment processing on behalf of the second sub-merchant”,  are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.
 
In claims 28 and 37, the step “wherein the first payment facilitation fee is different than the second payment facilitation fee”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.

In claims 29 and 38, the step “receiving a request from the payment facilitator to change the first payment facilitation fee”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts (commercial or legal interactions; business relations, following rules and/or instructions) because it merely describes the intermediate steps and/or rules and/or data of the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion

Claims 21-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692